Title: Charles Yancey to Thomas Jefferson, 20 February 1817
From: Yancey, Charles
To: Jefferson, Thomas


          
            Dr Sir
            Richmond 20th February 1817
          
          we have postponed the Consideration of the turnpike Contemplated from Rockfish Gap to Lewis’ ferry. my Colleague proposed to turn pike each road to the River to this I objected & prefered postponing I have been Some embarrassed in this Case on Acct of So many applications. we Shall be up tomorrow
          
            Yours respectfully
            C’ Yancey.
          
        